MEMORANDUM **
Timothy E. Stalbaum appeals from his 37-month sentence imposed following a guilty plea to three counts of uttering counterfeit obligations, in violation of 18 U.S.C. §§ 472, 471, and 474(a).
We reject Stalbaum’s contention that the district court’s use of the United States Sentencing Guidelines as mandatory was a eonstitutionally-impermissible factor upon which the district court relied, and therefore, that his waiver of appeal is inapplicable. We disagree, see United States v. Moreno-Hernandez, 419 F.3d 906, 915-16 (9th Cir.2005) (clarifying that a sentence under the mandatory guideline regime without judge-found enhancements was nonconstitutional error under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)); United States v. Ameline, 409 F.3d 1073, 1078 (9th Cir.2005) (en banc) (“A constitutional infirmity arises only when extra-verdict findings are made in a mandatory guidelines system.”), and enforce the waiver, see United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *882courts of this circuit except as provided by 9th Cir. R. 36-3.